Citation Nr: 0022054	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  97-28 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.§ 1318.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from August 1965 to September 
1967.  The veteran died on June [redacted], 1996.  The appellant is 
the veteran's widow and is recognized as his surviving spouse 
for VA purposes.  

This case is before the Board of Veterans' Appeals on appeal 
from an August 1996 rating decision by the RO in Houston, 
Texas, which denied the benefits sought on appeal.  In August 
1999, the Board remanded this case to the RO for the 
appellant to be scheduled for a personal hearing at the RO 
before a member of the Board.  The undersigned member of the 
Board held this hearing in June 2000.  


FINDINGS OF FACT

1.  The veteran died in June 1996 when he was 48 years old.  

2.  At the time of the veteran's death, service connection 
was in effect for post-traumatic stress disorder (PTSD), 
rated as 100 percent disabling, from December 1, 1988; 
residuals of shell fragment wound of the right leg, Muscle 
Group XI, residuals of shell fragment wound of the right arm 
with retained foreign body, and residuals of shell fragment 
wound of the right buttock, each rated as 10 percent 
disabling from October 1, 1967; and residuals of shell 
fragment wound of the right forearm, upper back, and left 
leg, rated as noncompensably disabling from October 1, 1967.  
His combined service-connected disability evaluation was 100 
percent, from December 1, 1988.

3.  The Certificate of the Death indicates that the immediate 
cause of the veteran's death was congestive heart failure, 
due to (or as a likely consequence of) diabetes, due to (or 
as a likely consequence of) hypertension, due to (or as a 
likely consequence of) PTSD.  No other significant conditions 
contributing to death were identified and the Certificate of 
Death indicates that an autopsy was not performed.

4.  The veteran's claim of entitlement to service connection 
for the cause of the veteran's death is plausible.  


CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Cause of Death

In her personal hearing and in correspondence of record, the 
appellant contends that the veteran's PTSD was either a 
principal or contributory cause of the veteran's death.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for a chronic disease, including 
arteriosclerosis, cardiovascular-renal disease, and/or 
valvular heart disease, if manifested to a compensable degree 
with one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

However, the threshold question that must be addressed in 
this case is whether the appellant has presented a well-
grounded, or plausible, claim.  38 U.S.C.A. § 5107 (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In the 
absence of evidence of a well-grounded claim, there is no 
duty to assist the claimant in developing the facts pertinent 
to the claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en 
banc); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In the recent 
case of Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000), the Federal Circuit Court emphasized that the 
threshold for a well-grounded claim is very low.

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468 citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).   In a claim for service connection for the 
cause of death of a veteran, the first requirement of well-
groundedness, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996), aff'd sub nom.  Ramey v. 
Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  

Evidentiary assertions on or accompanying a claim for VA 
benefits must be accepted as true for the purpose of 
determining that the claim is well-grounded.  Exceptions to 
this rule occur when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

A review of the record reflects that the veteran died in June 
1996, at which time, he was 48 years old.  At the time of his 
death, service connection was in effect for post-traumatic 
stress disorder (PTSD), rated as 100 percent disabling, from 
December 1, 1988; residuals of shell fragment wound of the 
right leg, Muscle Group XI, residuals of shell fragment wound 
of the right arm with retained foreign body, and residuals of 
shell fragment wound of the right buttock, each rated as 10 
percent disabling from October 1, 1967; and residuals of 
shell fragment wound of the right forearm, upper back, and 
left leg, rated as noncompensably disabling from October 1, 
1967.  His combined service-connected disability evaluation 
was 100 percent, from December 1, 1988.

The Certificate of the Death indicates that the immediate 
cause of the veteran's death was congestive heart failure, 
due to (or as a likely consequence of) diabetes, due to (or 
as a likely consequence of), hypertension due to (or as a 
likely consequence of) PTSD.  No other significant conditions 
contributing to death were identified and the Certificate of 
Death indicates that an autopsy was not performed. The 
Certificate of Death indicated that the veteran was at the 
Huntsville Hospital when he died.  The terminal hospital 
report is not of record.  A Judge certified the Certificate 
of Death that was also signed by the County Clerk.  

In August 1997, the RO requested that the County Clerk 
furnish information regarding what evidence of medical 
expertise was used with regard to the determination made of 
the Certificate of Death as to the cause(s) of death.  In 
addition, the veteran's terminal hospital report and any 
autopsy report were requested.  In response, the County Clerk 
indicated that this kind of information could not be 
furnished and that the RO should contact the physician who 
performed what the RO was "asking for."  Thereafter, this 
information was requested from the appellant.  The appellant 
replied that she was attempting to obtain this information.  

In January 1998, the RO contacted the Huntsville Memorial 
Hospital and requested the veteran's medical records and 
information regarding the cause(s) of the veteran's death.  
In response, the Huntsville Memorial Hospital indicated that 
the proper authorization for release of this information was 
needed.  The proper authorization for release was requested 
from the appellant.  The appellant furnished the proper 
authorization for release at the time of her personal 
hearing.  (As noted below, this information will be requested 
on REMAND). 

The Board notes that the Certificate of Death indicates that 
the veteran's PTSD, rated as 100 percent disabling at the 
time of his death, played a role in the veteran's death.  The 
Board recognizes that it is not altogether clear who 
determined the cause(s) of the veteran's death on the 
Certificate of Death, or the basis for such determination, 
particularly since no records pertaining to the veteran's 
terminal hospitalization are in the claims file.  
Nevertheless, the Board, at this point, presumes the validity 
of the Certificate of Death.  As such, and in light of the 
Caluza and Hensley decisions, the Board finds that the 
Certificate of Death coupled with the appellant's assertions 
render the claim for service connection for the cause of the 
veteran's death at least, plausible, and, hence, well 
grounded.  




ORDER

As the claim for service connection for the cause of the 
veteran's death is well grounded, the appeal is granted to 
this extent only.  



REMAND

As noted above, the claim for service connection for the 
cause of the veteran's death is well grounded.  As such, the 
VA's duty to assist has been triggered.  38 U.S.C.A. 
§ 5107(a).  

As regards the claim this claim, the Board notes that the 
record indicates that are both VA records and private medical 
records which are not of record and which are relevant and 
pertinent to this claim.  The appellant testified that the 
veteran was treated at the Houston VA Hospital/VA Houston 
Medical Center, for an extended period of time prior to his 
death.  The last VA hospital report is dated in September 
1993.  As such, all of the veteran's medical records should 
be requested.  Also, as noted above, the terminal hospital 
report from the Huntsville Memorial Hospital is not of 
record, as well as any other records of the veteran from that 
facility, and should be obtained in conjunction with the 
proper authorization for release which the appellant 
furnished at the time of her personal hearing.  

After obtaining all of the aforementioned medical records, 
the appellant's claim for service connection for the cause of 
the veteran's death should be reconsidered.  Further, if the 
service connection issue is not resolved in the appellant's 
favor, the RO must consider claim for DIC under the 
provisions of 38 U.S.C.A. § 1318.  

Pursuant to 38 U.S.C.A. § 1318, the Secretary of Veterans 
Affairs shall pay DIC benefits to the surviving spouse and to 
the children of a deceased veteran who dies, not as a result 
of his own willful misconduct, and who was in receipt of or 
entitled to receive compensation for a service-connected 
disability that either was continuously rated totally 
disabling for a period of ten years or more immediately 
preceding death, or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty.

The Board notes that 38 C.F.R. § 3.22 is the regulation that 
implements 38 C.F.R. § 1318.  The language of 38 C.F.R. § 
3.22(a) previously reflected that benefits are payable if a 
veteran's death was not caused by his or her own willful 
misconduct, and the veteran was in receipt of, or would have 
been "entitled to receive," compensation for a service- 
connected disablement that was continuously rated totally 
disabling by a schedular or unemployability rating for a 
period of ten or more years immediately preceding death, or 
was continuously rated totally disabling by a schedular or 
unemployability rating (TDIU) from the date of discharge from 
service for a period of not less than five years preceding 
death.

In Wingo v. West, 11 Vet. App. 307 (1998), the United States 
Court of Appeals for Veterans Claims (formerly, the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) interpreted 38 C.F.R. § 3.22(a) (1999) as permitting 
a DIC award in a case where the veteran had never established 
entitlement to compensation for a total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that this regulation would 
permit a DIC award where it was determined that the veteran 
"hypothetically" would have been entitled to a total 
disability rating for the required period if he or she had 
applied for compensation during his or her lifetime.

In response to Wingo, 38 C.F.R. § 3.22 was revised and VA has 
established an interpretative rule reflecting its conclusion 
that 38 U.S.C.A. § 1318 authorizes payment of DIC only in 
cases were the veteran had, during his or her lifetime, 
established a right to receive total service-connected 
disability compensation from VA for the period required by 
that statute or would have established such a right if not 
for clear and unmistakable error by VA.  These changes are 
set forth in 65 Fed. Reg. 3388-3392 (Jan. 21, 2000).  The 
revised regulation clearly states that the term "entitled to 
receive" means that, at the time of death, the veteran had a 
service-connected disability rated totally disabling by the 
VA but was not receiving compensation for one of the 
following reasons, listed in 38 C.F.R. § 3.22(b):

(1) VA was paying the compensation to the 
veteran's dependents;

(2) VA was withholding the compensation 
under the authority of 38 U.S.C.A. § 5314 
to offset an indebtedness of the veteran;

(3) the veteran had applied for but been 
denied entitlement to total disability 
compensation due solely to clear and 
unmistakable error in a VA decision 
concerning the issues of service 
connection, disability evaluation, or 
effective date;

(4) the veteran had not waived retired or 
retirement pay in order to receive 
compensation;

(5) VA was withholding payments under the 
provisions of 10 U.S.C.A. § 1174(h)(2);

(6) VA was withholding payments because 
the veteran's whereabouts were unknown, 
but the veteran was otherwise entitled to 
continued payments based on a total 
service- connected disability rating; or 

(7) VA was withholding payments under 38 
U.S.C.A. § 5308 but determines that 
benefits were payable under 38 U.S.C.A. § 
5309.

These regulatory changes reflect the view that an 
interpretive rule, as opposed to a legislative rule, can 
create no law and have no effect that beyond that of the 
underlying statute.  As 38 U.S.C.A. § 1318 does not authorize 
the VA to pay DIC benefits in cases where the veteran had no 
more than "hypothetical entitlement" to the underlying 
compensation, and because Congress has not authorized the VA 
to establish legislative rules creating a right to DIC in 
such cases, VA has no authority to create such a right.  As 
this regulatory change was prompted in view of the clear 
absence of congressional intent to create a right to DIC in 
cases of hypothetical entitlement to compensation for total 
disability, it appears to follow that the revisions to 38 
C.F.R. § 3.22(a) are not subject to the mandates of Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991) (in which the Court 
held that where laws or regulations governing a claim change 
during the pendency of an appeal, the version most favorable 
to the claimant, absent contrary Congressional or Secretarial 
intent).  

As a practical matter, then, it appears that cases of 
"hypothetical entitlement" are insufficient to warrant 
entitlement to DIC under the revised version of 38 C.F.R. § 
3.22.  The reverse is true only for cases that fall under the 
very limited list of exceptions in 38 C.F.R. § 3.22(b).  The 
Board finds that the RO should consider the claim in light of 
the revised criteria of 38 C.F.R. § 3.22 in the first 
instance, to avoid any prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Thus, if the claim for service connection for the cause of 
the veteran's death is not resolved in the appellant's favor, 
the RO must make a determination as to whether the 
appellant's claim is one that falls under the very limited 
list of exceptions in 38 C.F.R. § 3.22(b).  In adjudicating 
this claim, the Board notes that the generally applicable 
provisions of 38 U.S.C.A. §§ 5101, 5110, 7104(b) and 7105(c) 
(West 1991), governing claim-filing requirements, effective 
dates of entitlement, and the finality of RO and Board 
decisions should be considered.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
medical records, which are not already in 
the claims file, of the veteran's 
treatment at Houston VA Hospital/VA 
Houston Medical Center.

2.  Using the proper authorization for 
release, the RO should obtain and 
associate with the claims file copies of 
all medical records, which are not 
already in the claims file, of the 
veteran's treatment at Huntsville 
Memorial Hospital, to include all the 
records associated with the veteran's 
terminal hospital records.   These 
records should be associated with the 
claims file.  

3.  The RO should attempt to determine, 
based on all of the evidence of record , 
to include evidence added pursuant to 
this REMAND, who prepared the Certificate 
of Death and the reasons and bases for 
the listed cause(s) of the veteran's 
death.  Additional development should be 
undertaken as needed.

4.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
readjudicate the appellant's claim of 
entitlement to service connection for the 
cause of the veteran's death on the 
merits, in light of all pertinent 
evidence of record and legal authority.  
If the cause of death issue is not 
resolved in the appellant's favor, the RO 
should again review the appellant's claim 
of entitlement to DIC under 38 U.S.C.A. § 
1318 benefits, in light of all pertinent 
evidence and legal authority, to include 
the recent regulatory changes to 
38 C.F.R. § 3.22, as well as 38 U.S.C.A. 
§§ 5101, 5110, 7104(b) and 7105(c) (West 
1991), governing claim-filing 
requirements, effective dates of 
entitlement, and the finality of RO and 
Board decisions.  The RO must provide 
full reasons and bases for its 
determinations, addressing all concerns 
noted in this remand.

5.  If any benefit sought on appeal 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 




- 13 -
